Title: To Thomas Jefferson from Albert Gallatin, 26 October 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  [on or after 26 Oct. 1804]
               
               To be returned after perusal
               
                     
                  
               The course adopted in this is the same as in all other similar cases. The law vests a right to certain shares either in the informers or custom house officers. If any dispute arises as to the persons in whom that right is vested, it must be decided by the judiciary under the law. We cannot here, not to speak of want of time to spend in such details, have the evidence which will prove the contested facts; and if we attempted to do it, though our officers might abide by our decisions, other individuals would not.—

               
               
                  Note. I found their letter here on my arrival on 17th Septer., & answered it the 21st. They would have received it long before 15th Octer. had they called at the post office Simons’s copy which went by same mail had been received on 13th.
               
            